"
' Case: 0:19-cr-00002-DLB-EBA Doc #: 4 Filed: 04/19/19 Page: 1 of 2 - Page ID#: 5




                            UNITED STATES DISTRICT COURT                    Ea.ster~District of Kentua1r..
                            EASTERN DISTRICT OF KENTUCKY                          irllED "'if
                                 NORTHERN DIVISION
                                      ASHLAND                                   APR 1 9 2019
                                                                                  AT COVINGTON
     UNITED STATES OF AMERICA                                               CLERKR3.~~~~~RCARR
                                                                                           icrcouRr


    v.                                              INFORMATIONN0.0: 1Cj-U 1 ).-(J~
                                                      29 U.S.C. § 207(a)


    MICHAEL ANTHONY WHEELER

                                           * * * * *
    THE UNITED STATES ATTORNEY CHARGES:

           On or about December 18, 2014, the exact date unknown, and continuing through

    on or about October 30, 2017, in Boyd County, in the Eastern District of Kentucky, and

    elsewhere,

                              MICHAEL ANTHONY WHEELER

    knowingly and willfully employed workers who were engaged in commerce and in the

    production of goods for commerce, and in an enterprise engaged    in commerce and the
    production of goods for commerce, and paid such workers compensation for their

    employment in excess of forty-hours a work week at a rate less tnan one and one-half

    times the regular rate at which such workers were employed, as required to be paid under

    29 U.S.C. § 207(a), all in violation of 29 U.S.C. §§ 207(a), 215(a)(2), and 216(a).




                                              ~-~fo·
                                                 JR
                                              ROBERT M. DUNCAN,
                                              UNITED STATES ATTORNEY
'I   Case: 0:19-cr-00002-DLB-EBA Doc #: 4 Filed: 04/19/19 Page: 2 of 2 - Page ID#: 6




                                        PENALTIES

                 First Offense: Not more than a $10,000 fine.

                 Second Offense: Not more than 6 months imprisonment, not more than a
                 $10,000 fine, or both, and supervised release of not more than 1 year.

     PLUS:       Restitution.

     PLUS:       Mandatory special assessment of $25 per misdemeanor count.
